Title: To Thomas Jefferson from John Isaac Hawkins, 8 June 1803
From: Hawkins, John Isaac
To: Jefferson, Thomas


          
            Sir/ 
            Philadelphia June 8th. 1803
          
          I take the liberty to request as a favor you will permit the bearer Mr. Uri K. Hill to take your likeness in Profile with one of my Patent Physiognotraces, and would also ask leave to Publish copies of the same, here & in Europe.
          Mr. Hill is a Pupil of Nature, whom I have lately met with in travelling thro’ the New England states. with her instruction he has composed several beautiful pieces of Music in a peculiar stile, and plays with much taste on various musical instruments, particularly the violin, of which he bids fair to become a master. I flatter myself you would be pleased with his performances as a specimen of the force of native american genius.
          I expect to sail for England in about two weeks one of my first objects will be to set forward a manufactory of Claviols; will send the first perfect one to your order.
          I am Sir Your Hbl Sevt
          
            John I. Hawkins
          
        